El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Se nos ha pedido' la desestimación de esta apelación, pero examinados los motivos de tal solicitud llegamos a la con-clusión de' que no son procedentes y por esto consideraremos la apelación por sus méritos.
Pedro Silva demandó en Cobro de pesos a Victoria Delia ante la Corte Municipal de Vega Baja. La demandada excepción ó la demanda y pidió el traslado del pleito para la Corte Municipal de Aguadilla, lugar de su domicilio. El traslado fué decretado pero el demandante apeló de esta resolución para ante la Corte de Distrito de San Juan, Sec-ción Primera, donde posteriormente solicitó se le tuviera por desistido de la continuación del caso, y la Corte de Dis-trito de San Juan, Sección Primera, tomando en considera-ción dicha solicitud, tuvo al demandante por desistido de la continuación del pleito. Posteriormente el demandante acudió a la Corte Municipal de Vega Baja exponiendo que había desistido de su apelación.,contra la orden de traslado *1817 pidió que se ordenara la remisión de las diligencias del pleito a la Corte Municipal de Aguadilla, lo qne se decretó y cumplió. Cuando en ésta se disentía la excepción previa opuesta a la demanda, alegó la demandada qne el pleito ha-bía terminado por haber desistido de él el demandante ante la- Corte de Distrito de San Juan, y habiendo • resuelto esta cuestión la Corte Municipal en contra de la demandada, y -también la excepción previa, acudió a la Corte de Distrito de Aguadilla solicitando expidiera un auto de certiorari contra dicha Corte Municipal y, librado, fué resuelto a favor de la demandada, dando por terminado el pleito. Contra esta resolución interpuso el demandante este recurso de ape-lación.
La única cuestión que tenía ante sí la Corte de Dis-trito de San Juan, Sección Primera, en este pleito era la de si procedía o no el traslado del mismo de la Corte Municipal de Vega Baja a la Corte Municipal de Aguadilla, y por tanto el desistimiento del caso ante ella por el ape-lante no podía referirse a otro caso que a su apelación contra la orden que decretó el traslado, por lo que aun cuando la resolución de la corte de distrito dice que tiene por desistido al demandante de la continuación del pleito, no puede referirse a otro pleito que al que ante ella es-taba pendiente, o sea, a la cuestión de traslado, y por esto no podemos sostener que tuvo por desistido al demandante de su pleito o causa de acción contra la demandada y que el pleito terminó. Esta es la única interpretación lógica y ra-zonable de esa resolución. Una interpretación contraria nos llevaría a declarar que la Corte de Distrito de San Juan, Sección Primera, había actuado sin jurisdicción al tener por desistido al demandante de su pleito, que por su cuantía co-rrespondía conocer y resolver a la corte municipal, y cuando sólo le estaba sometida una cuestión de traslado.
La sentencia apelada debe ser revocada j declararse sin *182lugar el auto de certiorari expedido por la Corte de Distrito de Aguadilla en este pleito.
Revocada la, sentencia apelada y anulado el auto de certiorari.
Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.